Exhibit 99.3 RadioShack Corporation and Subsidiaries Consolidated Statements of Income (unaudited) Year Ended December 31, (In millions, except per share amounts) Net sales and operating revenues $ Cost of products sold Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Impairment of long-lived assets Total operating expenses Operating income Interest income Interest expense ) Other (loss) income ) ) Income from continuing operations before income taxes Income tax expense Income from continuing operations Discontinued operations, net of income taxes Net income $ Basic net income per share: Income per share from continuing operations $ Income per share from discontinued operations Net income per share (basic) $ Diluted net income per share: Income per share from continuing operations $ Income per share from discontinued operations Net income per share (diluted) $ Shares used in computing net income per share: Basic Diluted 1 Exhibit 99.3 RadioShack Corporation Schedule of Comparable Store Sales Gains and Losses (-) Continuing Operations Compared to As Reported Calendar 2009 Calendar 2010 Calendar 2011 Continuing As Continuing As Continuing As Ops Reported Ops Reported Ops Reported Q1 5.0% 5.0% 3.9% 4.7% -0.5% -0.6% Q2 -4.6% -4.0% 5.9% 6.7% Q3 -3.9% -2.9% 6.4% 6.2% Q4 5.7% 6.1% 1.2% 1.3% Year 0.8% 1.3% 4.1% 4.4% 2 [Missing
